Citation Nr: 0125337	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
stuttering.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for stuttering and denied entitlement to service 
connection for hypertension.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
stuttering in June 1979; the veteran was notified of the 
decision by letter, and he did not appeal.  

2.  The RO constructively reopened and denied the claim of 
entitlement to service connection for stuttering in June 
1985; the veteran was notified of the decision by letter, and 
he did not appeal.  

3.  Evidence received since the June 1985 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for stuttering.  

4.  Hypertension is not proximately due to or the result of a 
service-connected disability or any in-service event.  


CONCLUSIONS OF LAW

1.  The June 1979 and June 1985 decisions are final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

2.  The evidence received since the June 1985 decision is not 
new and material evidence; the claim of entitlement to 
service connection for stuttering is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

3.  Hypertension was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen
the claim of entitlement to service connection for stuttering

A June 1979 decision denied entitlement to service connection 
for stuttering because it was considered a constitutional or 
developmental abnormality, which was found to have preexisted 
service and not to have been aggravated in service.  The June 
1979 decision became final because the RO notified the 
veteran of the decision by letter, and he did not perfect a 
timely appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(2001).  In November 1984, the veteran filed an application 
to reopen the claim, and in June 1985, the RO considered the 
evidence, which included lay statements, Form DD 214, service 
medical records, and VA and private medical records.  

In lay statements, the veteran asserted that he started 
stuttering after he incurred a head wound in service.  His 
July 1978 application states that he started stuttering at 
Fort Hood in December 1970, and he told a February 1985 VA 
examiner that he started stuttering two years after a 1970 
head injury.  The DD Form 214 shows that the veteran served 
11 months overseas and that he earned a Vietnam Service Medal 
with two Bronze Service Stars, a Combat Infantryman's Badge, 
and an Army Commendation Medal.  Service medical records show 
that the veteran's health was deemed normal at the October 
1968 induction and April 1971 separation examinations.  The 
induction examiner noted that the veteran reported a history 
of pre-service stuttering.  In January 1976, a private 
examiner noted moderate to severe dysfluent speech, and in 
May 1979, a VA examiner noted a very mild slurring 
dysarthria, which the veteran had apparently had all of his 
life.  The examiner clarified that the dysarthria was not a 
stutter and that the veteran was very easily understood.  

By rating decision in June 1985, the RO constructively 
reopened and denied the claim of entitlement to service 
connection for stuttering because it preexisted service and 
was not aggravated in service.  The June 1985 decision became 
final because the RO notified the veteran of the decision by 
letter dated June 18, 1985, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2001).  The veteran then waited 
over 14 years before he filed another application to reopen 
the claim in November 1999.  The RO denied reopening the 
claim of entitlement to service connection for stuttering in 
April 2000, and this time, the veteran perfected a timely 
appeal.  

Unfortunately for the veteran, new and material evidence has 
not been submitted to reopen the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The only new evidence submitted since June 1985 includes lay 
statements and VA medical records.  The new lay statements, 
which duplicate earlier lay assertions that stuttering 
started in service or now contend that stuttering is 
secondary to service-connected PTSD, are not material.  The 
veteran and his representative are lay persons who are not 
competent to relate a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
new VA medical records are not material because they repeat 
earlier evidence of a long history of stuttering and do not 
include a medical opinion relating current stuttering to a 
service-connected disability or to aggravation by an in-
service event.  Just as the veteran had reported a history of 
stuttering at the October 1968 induction examination, the May 
1989 VA examiner opined that the veteran's slight hypofluent 
speech with stuttering had existed for years.  

The claim is not reopened because the evidence received since 
June 1985 is duplicative of previously considered evidence or 
is not probative of the issue of entitlement to service 
connection for stuttering.  


Entitlement to service connection for hypertension
as secondary to service-connected PTSD

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  38 U.S.C. § 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The RO 
obtained service medical records and medical records from the 
identified health care providers.  The veteran filed lay 
statements with the RO and, in December 2000, withdrew his 
request for a hearing.  The April 2000 rating decision and 
the August 2000 and April 2001 statements of the case 
informed the veteran of the evidence needed to substantiate 
his claim.  Since the veteran was informed of the evidence 
needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The veteran must present 
medical evidence of current hypertension, of incurrence or 
aggravation of hypertension in service, and of a nexus 
between in-service hypertension and current hypertension.  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
currently has hypertension.  The veteran's private urologist 
stated a diagnosis of hypertension in April 1997, and a 
private examiner stated that the veteran had less than 
optimal controlled blood pressure in March 1999.  A February 
2000 VA assessment included uncontrolled hypertension, and a 
March 2000 VA Axis III diagnosis included hypertension.  A 
valid claim requires proof of a present disability.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The provisions of 38 C.F.R. § 3.303(d) apply in this case 
because the medical evidence includes no diagnosis or 
treatment of hypertension in service.  Instead, the veteran's 
health was deemed normal at the October 1968 induction 
examination, where his blood pressure was 110/52, and at the 
April 1971 separation examination, where his blood pressure 
was 120/70.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  When a 
veteran served for at least 90 days during a period of war, 
such as this veteran did during the Vietnam Era, a chronic 
disease, such as hypertension, shall be granted service 
connection, although not otherwise established as incurred in 
service if manifested to a compensable degree within one year 
from the date of separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2001).  

Unfortunately, presumptive service connection cannot be 
granted for hypertension.  The medical evidence shows the 
earliest possible diagnosis of hypertension over fourteen 
years after service because the March 1997 private urologist 
stated that hypertension had been present since 1985.  
Although sincere in his beliefs that his hypertension is 
related to his service, the veteran is a lay person who is 
not competent to relate current hypertension to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Therefore, presumptive service connection cannot be 
established for hypertension.  

In the alternative, the veteran claims that current 
hypertension is secondary to a service-connected disability.  
To establish service connection on a secondary basis, the 
veteran must present medical evidence that current 
hypertension is proximately due to or the result of PTSD, 
posttraumatic headaches with episodic unresponsiveness, or 
duodenal ulcer, which are the only service-connected 
disabilities.  If service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2001).  Unfortunately, service connection cannot 
be granted on a secondary basis because the medical evidence, 
which mainly addresses psychiatric, gastrointestinal, and 
urology disorders, does not include a nexus opinion relating 
current hypertension to PTSD, headaches, or ulcer.  

Entitlement to service connection for hypertension must be 
denied because a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for stuttering is 
not reopened, and entitlement to service connection remains 
denied.  

Entitlement to service connection for hypertension is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

